Case 1:15-cv-07433-LAP Document 1198-28 Filed 01/27/21 Page 1 of 4




                    EXHIBIT X
Case 1:15-cv-07433-LAP Document 1198-28 Filed 01/27/21 Page 2 of 4
Case 1:15-cv-07433-LAP Document 1198-28 Filed 01/27/21 Page 3 of 4


   Sigrid McCawley
   July 14, 2016
   Page 2

   Furthermore, it appears that Plaintiff is enrolled in Australia’s “Pharmaceuticals
   Benefits Scheme” or “PBS.” See http://www.pbs.gov.au/info/general/faq;
                                   Plaintiff’s prescription history therefore is also readily
              3
   accessible.

   Given that you have had this information all along, the protestations that you have
   been unable to timely identify Plaintiff’s treatment providers or produce records is
   demonstrably inaccurate. In light of your representations to the Court regarding the
   allegedly diligent efforts to identify all health care providers and provide documents
   compelled by the Court, please provide us with a printout of all information available
   through utilization of these resources showing the information Plaintiff has had
   access to all along though these forums.

   I presume that armed with your client’s Medicare number, and her PBS enrollment,
   you will now undertake a complete Australian medical and pharmaceutical record
   search,4 disclose all of her healthcare providers, and seek and produce their records as
   well as her pharmaceutical records, including but not limited to:




         


            Dr. John Bowen, to whom Plaintiff was referred by Dr. Sellathuri on
             November 6, 2008 (GIUFFRE 5089)

            Her “own psychiatrist” to whom she stated an intent to visit on October 31,
             2003 (GIUFFRE 3241)




                                                                              . Both of
   those pharmacies likewise have release forms for their records.
                                                                . If you need assistance
   locating those release forms, please let me know.

   Also please consider this a written conferral. If you do not intend to gather and

   3
       https://www.humanservices.gov.au/sites/default/files/ms040-1607en.pdf
   4
     Defendant’s Request for Production of Documents No. 26 sought: “All Documents concerning any
   prescription drugs taken by You, including the prescribing doctor, the dates of said prescription, and
   the dates of any fulfillment of any such prescription.”
Case 1:15-cv-07433-LAP Document 1198-28 Filed 01/27/21 Page 4 of 4


   Sigrid McCawley
   July 14, 2016
   Page 3

   produce these documents, please let me know a time we can have the oral conferrals
   required by the Court prior to Monday close of business, at which time you can share
   with me the bases for such refusal.



                                              Sincerely,

                                              HADDON, MORGAN AND FOREMAN, P.C.


                                              /s/ Laura A. Menninger
                                              Laura A. Menninger
